Citation Nr: 1411991	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  05-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertensive cardiomyopathy, status-post myocardial infarction, stenting, mitral valve prolapse and implantable cardioverter defibrillator (ICD) implant (claimed as heart disease).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to August 1991. He also had additional Reserves service.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the Veteran's claim.

In May 2012, the Board, inter alia, denied the Veteran's current appeal.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued a Memorandum Decision vacating the Board's decision and remanding it to the Board for further proceedings consistent with the Court's decision. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that remand is warranted to comply with the Court's August 2013 Memorandum Decision.  

The Veteran contends that his current hypertensive cardiomyopathy, status-post myocardial infarction, stenting, mitral valve prolapse and ICD implant stem from his purported hypertension during active duty service.  Specifically, he contends that his in-service blood pressure readings were evidence of pre-hypertension, which led to his current heart disease.

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

As an initial matter, review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of a heart disorder.  Review of his blood pressure readings throughout his active military service reveals only two isolated instances in which he was found to have "hypertension" as defined by VA regulations.  On October 28, 1982, when he was seen for treatment of a laceration to his finger, his blood pressure was 136/90.  Five years later, on November 26, 1987, when he was examined and found to be suffering from dehydration, three blood pressure readings were taken with the following results: 130/80 (lying down), 120/90 (sitting), and 140/92 (standing).  

Otherwise, the Veteran's blood pressure readings during service were as follows:

Date
Blood Pressure Reading
March 3, 1980
120/64
January 5, 1981
112/62
April 18, 1981
124/86
July 30, 1981
120/74
December 4, 1981
118/76
December 10, 1981
110/74
August 14, 1982
100/64
126/78
October 28, 1982
136/90
March 22, 1984
114/84
July 16, 1985
124/74
August 28, 1986
124/70
April 29, 1987
120/80
June 11, 1987
128/80
July 22, 1987
134/82
July 31, 1987
122/80
September 15, 1987
120/72
October 6, 1987
118/72
October 19, 1987
120/82
November 26, 1987
130/80 - Lying
120/90 - Sitting
140/92 - Standing
December 11, 1987
138/80
March 9, 1988
110/82
May 4, 1988
132/80
September 9, 1988
124/78
November 1, 1988
130/80
November 4, 1988
124/70
December 9, 1988
125/80
April 12, 1989
130/80
May 9, 1989
120/70
May 22, 1989
126/80
February 20, 1990
114/82
May 11, 1990
122/62
June 19, 1990
130/80
July 19, 1990
116/76
August 30, 1990
114/74
November 29, 1990
120/80
December 13, 1990
106/64
December 28, 1990
120/74 - Lying
116/76 - Sitting
February 7, 1991
130/68
May 22, 1991
132/79

There is no evidence that the Veteran was treated for, or diagnosed with, hypertension during service or within the one-year period following separation from service.  There is, however, evidence that in March 1984 the Veteran was advised to follow up with a physician for hyperlipidemia and in March 1988 he was noted to have elevated cholesterol.

Post-service treatment records reveal that the Veteran was not diagnosed with heart disease until June 2003 when private treatment reports indicated he was treated in a hospital emergency room for complaints of severe anterior chest pain with nausea, diaphoresis and dyspnea.  The treatment notes indicate a past medical history significant for hypertension, but, otherwise, negative findings.

In January 2011, the Veteran was afforded a VA heart examination.  Upon review of the complete claims folder by the VA examiner, including the Veteran's service treatment records, she found only two instances of elevated blood pressure, the aforementioned readings in October 1982 and November 1987.  She specifically noted that these readings were taken when the Veteran had a laceration to the finger and was found to be dehydrated, respectively.  The examiner remarked that, other than these two instances, "no b[lood] p[ressure] reading is even borderline."  In reviewing the Veteran's post-service treatment records, she noted that it was not clear when he was diagnosed with hypertension, but the condition was not recorded as a disorder during a previous 1996 examination.  When questioned, the Veteran reported that he thought he was diagnosed with the condition in 1995 by his private physician, Dr. L. Carry.  It was noted that, although Dr. Carry was still the Veteran's private doctor, none of Dr. Carry's treatment records were in the Veteran's claims folder (the Board notes that, although the RO requested, in an August 2009 letter, that the Veteran submit a completed authorization form allowing VA to obtain private treatment records, he failed to respond).  The examiner further noted that there were no private treatment reports of record for the period prior to 2003.  She did note, however, that the Veteran had a myocardial infarction in June 2003 with percutaneous intervention.  Upon physical examination, the Veteran's blood pressure readings were 140/90, 120/80 and 120/90.  A stress test could not be performed due to the Veteran's low EF (ejection fraction) of 25-30 percent. She also noted that he had an electronic ventricular pacemaker.  His social history was remarkable for long term 1.5 pack-per-day smoking; the Veteran said he started smoking in the Air Force when he was about 27 or 28 years old.  He continued to smoke half a pack-per-day after his myocardial infarction and finally quit about six weeks prior to the VA examination.  He denied a family history of hypertension, heart disease or diabetes mellitus.

Based on her review of the evidence and examination of the Veteran, the VA examiner diagnosed him with hypertensive cardiomyopathy status-post myocardial infarction, stenting, mitral valve replacement and ICD implant.  She opined that his heart disease was neither caused by, nor a result of, his military service because he did not have hypertension during service or even as late as 1993 (two years after active duty service).  She further noted that his blood pressure readings were normal in service with the exception of two borderline values associated with a laceration and dehydration, respectively.

As stated, the Veteran contends that he was pre-hypertensive in service which his currently diagnosed heart disease stems from.  In support of his claim, the Veteran's attorney refers to a medical treatise from the National Heart, Lung, and Blood Institute which it is argued define the in-service blood pressure readings as indicative of pre-hypertension.  

The VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As such, a new opinion is warranted as to whether the in-service blood pressure reading pre-hypertension.  The Veteran should be scheduled for a new VA examination and opinion addressing the etiology of his heart disease. 

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained, to include records from Dr. L. Carry.

2. Following completion of the above, the Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed heart disease.

Upon review of the evidence of record and a physical examination of the Veteran, the examiner is asked to specifically discuss the Veteran's assertion that he had pre-hypertension in service and, if so, what bearing, if any, such pre-hypertension may have on the relationship between the Veteran's current heart disease and his service.  

The Board notes the attorney's reference to a medical treatise discussing pre-hypertension.  A determination must be made as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran demonstrated pre-hypertension during service.

If the examiner finds that the Veteran did have pre-hypertension in service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the pre-hypertension is etiologically related to the Veteran's current heart disease.

If the examiner finds that the Veteran did not have pre-hypertension during his military service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current heart disease is related to any injury, disease or event incurred in service.

In rendering an opinion, the examiner must consider and address the Veteran's in-service treatment records, VA treatment records, private treatment records and reference to medical treatise information regarding pre-hypertension.  The examiner must also take into consideration the Veteran's report of the onset of his hypertension and a continuity of symptoms since service in conjunction with the available medical evidence.  The examiner must discuss inservice notation of elevated cholesterol and possible hyperlipidemia and the significance of these findings relative to whether the Veteran's heart disease is related to service.

All appropriate testing should be accomplished. Rationale for the opinion rendered should be provided. 

However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claim, considering all applicable laws and regulations. If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period 
of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

